Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filing of 4-5-2022. Claims 1, 4-9, 12-17 and 20-26 are pending and have been considered below:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 16, 17 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al. (“Melton” 9864813 B2) in view of Vasudevan et al. (“Vasudevan” 20140006399 A1), Pathak (20150379244 A1), Patten et al. (“Patten” 20200089708 A1) and Kulesza et al. (“Kulesza” 20150227531 A1)
Claim 1: Melton discloses a method, comprising: clustering a plurality of Web pages into different clusters, each cluster of the different clusters comprising multiple Web pages of the plurality of Web pages having a degree of similarity (Column 3, Line 63-Column 4, Line 40, icons clustered/group based on similarity);
providing a graphical user interface configured to display each cluster of the different clusters as a user-selectable user interface element (Column 5, Lines 11-15; icons selectable);
Melton does not explicitly disclose associating weights, respectively, with each Web page of a plurality of Web pages associated with a browser history, at least one Web page of the plurality of Web pages being associated with at least one weight of the weights; clustering the plurality of Web pages into different clusters in accordance with the weights, each cluster of the different clusters. 
Vasudevan is disclosed to provide websites that are placed into groupings/clusters (Paragraph 33) further the websites and groupings are weighted based on frequency and recency (Paragraphs 38 and 43-47). The combination therefore provides a cluster functionality enhancement based upon a weighting criteria. Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide weighting based on interactions for the sub-groups/clusters of Melton. One would have been motivated to provide the functionality as a way to offer better granularity through enhanced analysis in the customization of clustering. 
Additionally Melton may not disclose the at least one weight being associated with the at least one page based on a determination that text of the at least one page has been selected via user-based input; Pathak is provided because it discloses grouping and ranking (weighting) pages/documents based on user interactions within the page including selecting content (i.e. text) for copying or cutting. The analysis of different interactions provides grouped documents which are presented to a user (Figure 6b and Paragraph 9). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide weighting based on selection interactions for the sub-groups/clusters of Melton. One would have been motivated to provide the functionality as a way to offer better granularity through enhanced analysis in the customization of clustering. 
Melton also does not explicitly disclose receiving, by the graphical user interface, first user input that moves a first user-selectable keyword of the plurality of user-selectable keywords to a second user-selectable user interface element of the user-selectable user interface elements; 
Pattan is disclosed because it provides a cluster/bucket of content which includes webpages (Paragraph 40 and 42), further Pattan discloses an ability to move webpages into a desired bucket (Figure 7: 720/750; Paragraphs 94-98); further the content recommendations (webpages/advertisements) can be reassigned to different buckets (Paragraph 103). The combination therefore provides the graphical view of moving the cluster along with the functionality of actually moving the webpage. Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide a way to merge clusters of content by moving webpages in Melton. One would have been motivated to provide the functionality as a way to offer better user operability and faster access to content of interest. 
Last, Melton also may not explicitly disclose at least one of the user-selectable user interface elements comprising a plurality of user-selectable keywords, each related to a respective subset of Web pages of a cluster of the different clusters represented thereby;
and moving a subset of Web pages of the cluster represented by the first user-selectable user interface element and that are related to the first user-selectable keyword to the cluster represented by the second user-selectable user interface element.
Kulesza is disclosed to provide categories that have groupings of content (Paragraph 57; i.e. webpages) associated with descriptive user tags, further the system provides a capability to select and move tags amongst categories. By moving the tag, groupings (i.e. data item content) associated with the tags are moved to different categories accordingly (Paragraphs 21-22, 46 and 63). The combination therefore provides subset movement of tags and associated content into different categories (buckets). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide a way to move sub-groups of associated content in Melton. One would have been motivated to provide the functionality as a way to offer better granularity in the customization of clustering. 
Claims 8 and 16 are similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 9: Melton, Vasudevan, Pathak, Pattan and Kulesza disclose a computing device of claim 8, wherein the set of data items comprises a plurality of Web pages collected by a browser application during a Web browsing session (Melton: Column 3, Line 63-Column 4, Line 40; browse session).
Claim 17 is similar in scope to claim 9 and therefore rejected under the same rationale. 
Claim 25: Melton, Vasudevan, Pathak, Pattan and Kulesza disclose a method of claim 1, wherein the plurality of user-selectable keywords is determined based on term frequencies of terms included in Web pages of the cluster represented by the at least one of the user-selectable user interface elements (Kulesza: Paragraphs 48, 50, 53 and 65; term frequency used in assigning utilizing tags).
Claim 26 is similar in scope to claim 25 and therefore rejected under the same rationale. 

Claims 4-7, 12-15 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melton et al. (“Melton” 9864813 B2), Vasudevan et al. (“Vasudevan” 20140006399 A1), Pathak (20150379244 A1), Patten et al. (“Patten” 20200089708 A1) and Kulesza et al. (“Kulesza” 20150227531 A1) in further view of Love et al. (“Love” 9836183 B1).

Claim 4: Melton, Vasudevan, Pathak, Pattan and Kulesza disclose a method of claim 1, but may not explicitly disclose wherein clustering the plurality of Web pages into different clusters comprises:
for each Web page of the plurality of Web pages, providing the Web page as an input to a supervised machine learning-based algorithm that generates a modified version of the Web page in which a feature is removed from the Web page; and
providing the modified versions of the Web page as an input to an unsupervised machine learning-based algorithm that clusters the modified versions of the Web page into the different clusters (Pattan: Paragraphs 42, 88 and 115; provides url or sections instead of entire page).
Love is disclosed because it provides a functionality where clusters are displayed (Figures 5a-b) and further the user can perform the action of moving a clusters (Column 29, Lines 21-29). Further Love utilizes supervised and unsupervised learning (Column 19, Lines 25-29, Column 22, Line 63-Column 23, Line 19). The machine learning features could be incorporated with the modified content versions found in Pattan.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide the machine learning capability, and apply it to the content in the modified Melton. One would have been motivated to provide the functionality as a way to enhance analysis and improve the system operability. 
Claim 5: Melton, Vasudevan, Pathak, Pattan, Kulesza and Love disclose a method of claim 4, wherein the feature comprises at least one of: boilerplate language; advertisements (Patten: Paragraph 45); legal disclaimers; or script tags.
Claim 6: Melton, Vasudevan, Pathak, Pattan, Kulesza and Love disclose a method of claim 4, further comprising
determining content from the plurality of Web pages with which a user has interacted, wherein the unsupervised machine learning-based algorithm clusters the modified versions of the Web pages into the different clusters based on the determined content (Melton: Column 3, Line 63-Column 4, Line 40, looks at content user has interacted with Pattan: Paragraphs 42, 88, 100 (content placed in buckets) and 115; provides url or sections instead of entire page Love: Column 19, Lines 25-29, Column 22, Line 63-Column 23, Line 19; supervised and unsupervised learning utilized). 
Claim 7: Melton, Vasudevan, Pathak, Pattan and Kulesza disclose a method of claim 1, but may not explicitly disclose further comprising:
for each new Web page received, providing the new Web page as an input to a supervised machine learning-based algorithm that is configured to determine a cluster of the different clusters to which the new Web page belongs, the supervised machine learning-based algorithm being trained on the different clusters (Pattan: Paragraph 100; content applied to bucket based on system). 
Love is disclosed because it provides a functionality where clusters are displayed (Figures 5a-b) and further the user can perform the action of moving a clusters (Column 29, Lines 21-29). Further Love utilizes supervised and unsupervised learning (Column 19, Lines 25-29, Column 20, Lines 45-65, Column 22, Line 63-Column 23, Line 19). The machine learning features could be incorporated with the modified content versions found in Pattan.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide the machine learning capability, and apply it to the content in the modified Melton. One would have been motivated to provide the functionality as a way to enhance analysis and improve the system operability. 
Claims 12 and 20 are similar in scope to claim 4 and therefore rejected under the same rationale. 
Claims 13 and 22 are similar in scope to claim 5 and therefore rejected under the same rationale. 
Claim 14 and 23 are similar in scope to claim 6 and therefore rejected under the same rationale. 
Claim 15 and 24 are similar in scope to claim 7 and therefore rejected under the same rationale. 
Claim 21: Melton, Vasudevan, Pathak, Pattan, Kulesza and Love disclose a computer-readable storage medium of claim 20, wherein clustering the plurality of data items into different clusters comprises:
for each data item of the set of data items, providing the data item as an input to a supervised machine learning-based algorithm that generates a modified version of the data item in which a feature is removed from the data item; and
providing the modified versions of the data items as an input to an unsupervised machine learning-based algorithm that clusters the modified versions of the data items into the different clusters (Pattan: Paragraph 100; content applied to bucket based on system). 
Love is disclosed because it provides a functionality where clusters are displayed (Figures 5a-b) and further the user can perform the action of moving a clusters (Column 29, Lines 21-29). Further Love utilizes supervised and unsupervised learning (Column 19, Lines 25-29, Column 20, Lines 45-65, Column 22, Line 63-Column 23, Line 19). The machine learning features could be incorporated with the modified content versions found in Pattan.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply a known technique to a known device ready for improvement in order to provide the machine learning capability, and apply it to the content in the modified Melton. One would have been motivated to provide the functionality as a way to enhance analysis and improve the system operability. 


Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground of rejections. Pathak provides a weighting on pages based on interactions such as copying and cutting, this analysis determines a grouping of pages for display to the user.  
This analysis of interaction is similar to applicant’s selection process which uses copying and pasting text to determine a weighting (Paragraph 32).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

20110213475 A1: SYSTEM AND METHOD FOR INTERACTIVE VISUALIZATION OF MUSIC PROPERTIES [0043]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHERROD L KEATON/Primary Examiner, Art Unit 2178      
5-5-2022